Citation Nr: 0313411	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  90-41 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for herpes simplex.

2.  Entitlement to service connection for right inguinal 
hernia (claimed as right groin injury) as secondary to 
medications for service connected hypertension.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active duty from April 1952 to April 1956, 
and from July to August 1957, and from November 1957 to 
August 1974.

This case comes before the Board of Veterans Affairs (Board) 
on appeal from an August 1999 decision by the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
herpes simplex (claimed as cold sores and blisters of the 
lip).  The case was previously before the Board in May 2002 
at which time adjudication of the claim was deferred pending 
additional development pursuant to 38 C.F.R. § 19.9(a)(2).

The Board notes that, as addressed in the remand below, the 
veteran has initiated an appeal on the issue of service 
connection for service connection for right inguinal hernia 
(claimed as right groin injury) as secondary to medications 
for service connected hypertension.  This issue is listed on 
the title page for procedural purposes only.  


FINDING OF FACT

The veteran's herpes simplex was first manifested in service.


CONCLUSION OF LAW

Herpes simplex was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303(b), 3.304(b) (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for recurrent cold sores 
and blisters of the lip which he claims was first manifested 
and treated in service.  According to his statements and 
testimony of record, this condition has co-existed with 
periodic enlargements of his service connected thyroglossal 
duct cyst.  He has had recurrent episodes of cold sore 
outbreak following his separation from service which he 
initially self-treated with over-the-counter medications.  
This condition, which is currently diagnosed as herpes 
simplex, is currently controlled with a prescription of 
Acyclovir (Zovirac) ointment.

The veteran's service medical records are negative for a 
diagnosis of herpes simplex.  His induction and separation 
examinations for his periods of active service do not note a 
history of recurrent cold sores or diagnosis of herpes 
simplex.  However, clinical records in 1969 do reflect a 
history of "cold sores" and/or "infection of the lip."  In 
pertinent part, a March 1969 Ear, Nose and Throat (ENT) 
consultation recorded the following history:

There is a very small, movable 2 x 2 cm. firm 
mass just above the [t]hy[r]oid to the left of 
the midline that questionably moves with 
swelling.  This may represent a thyroglossal 
duct cyst, but with the history of enlargement 
with infection of the lip this well represent 
a lymph node.

Post-service, the veteran's medical records are largely 
silent for treatment of cold sores and/or herpes simplex.  A 
January 1983 VA clinical record does record his report of 
occasional enlargement of his thyroglossal duct cyst "assoc. 
c cold sores."  A similar history was recorded in March 
1983.  Thereafter, his VA clinical records reflect treatment 
for herpes lesions of the lips in the late 1990's treated 
with Acyclovir (Zovirac) ointment.  VA examinations in July 
1999 and September 2002 provided a diagnosis of herpes 
simplex.  In September 2002, the VA examiner noted that 
herpes simplex was a latent disease that can manifest itself 
many years after being acquired, but provided no opinion as 
to the actual onset of the disease.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1110, 1131 
(West 2002).  The claimant bears the burden to present and 
support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
2002).  In evaluating service connection claims, the Board 
shall consider all information and lay and medical evidence 
of record.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (2002).  
Subsequent manifestations of the same chronic disease 
following service, however, remote, are service connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2002).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2002).

The record reflects that the veteran entered his periods of 
active service absent a notation of herpes simplex.  
Therefore, he is presumed to have entered his periods of 
service in sound condition.  38 C.F.R. § 3.304(b) (2002).  
His service medical records do reflect in-service report of 
"cold sores" and/or "infection of the lip."  A diagnosis 
of this condition, however, is not reflected in the service 
medical records.  The veteran has provided competent evidence 
of continuity of symptomatology since service.  38 C.F.R. 
§ 3.303(b) (2002).  See Arms v. West, 12 Vet. App. 188, 198 
(1999) (laypersons may provide probative evidence regarding 
conditions capable of observation or within the realm of lay 
knowledge).  He currently holds a diagnosis of herpes simplex 
which is treated with Acyclovir (Zovirac) ointment.  In 
September 2002, a VA examiner essentially provided opinion 
that the onset, as opposed to the manifestation, of herpes 
simplex was speculative.  Pursuant to the provisions of 
38 C.F.R. § 3.303(b) and application of the benefit of the 
doubt rule, the Board holds that the veteran's herpes simplex 
was first manifested in service.  38 U.S.C.A. § 5107(b) (West 
2002).  Therefore, the Board grants service connection for 
herpes simplex as incurred during active service.


ORDER

Service connection for herpes simplex in granted.


REMAND

In a rating decision dated in November 2000, the RO denied a 
claim for service connection for right inguinal hernia 
(claimed as right groin injury) as secondary to medications 
for service connected hypertension.  By means of a VA Form 
21-4138 filing received later that month, the veteran 
submitted a timely Notice of Disagreement (NOD) with this RO 
decision, but a Statement of the Case (SOC) has yet to be 
issued.  This issue is remanded to the RO for issuance of an 
SOC in order to afford the veteran the opportunity to perfect 
his appeal, if he so desires.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  Accordingly, this case is REMANDED for the 
following action:

The RO should furnish the veteran and his 
accredited representative an SOC which 
advises him of the Reasons and Bases for 
denying his claim for service connection for 
right inguinal hernia (claimed as right groin 
injury) as secondary to medications for 
service connected hypertension.  The veteran 
should be afforded the opportunity to respond 
to the SOC, and advised of the requirements 
necessary to perfect his appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



